Exhibit 10.99 OFFICE LEASE This Office Lease (the " Lease "), dated as of the date set forth in Section1 of the Summary of Basic Lease Information (the " Summary "), below, is made by and between PACIFIC CENTER OWNER, LLC, a Delaware limited liability company (" Landlord "), and COLLECTORS UNIVERSE, INC., a Delaware corporation (" Tenant "). SUMMARY OF BASIC LEASE INFORMATION TERMS OF LEASE DESCRIPTION 1. Date: February3, 2017 2. Premises 2.1 Building: That certain two(2) story office building containing approximately 205,004 rentable square feet of space commonly known as 1610 East St. Andrew Place, Santa Ana, California, as depicted on ExhibitA-1 to this Lease. 2.2 Premises: Approximately 62,444 rentable square feet of space located on the first(1st ) and second(2nd ) floors of the Building and commonly known as Suites150 and 250, as depicted on ExhibitA to this Lease. 3. Lease Term (Article2). 3.1 Length of Term: Approximately one hundred thirty(130) months. 3.2 Lease Commencement Date: The earlier to occur of (i)the date upon which Tenant first commences to conduct business in the Premises, and (ii)fifteen(15) days following the date upon which the Premises are delivered to Tenant pursuant to the terms of Section2.3 of the Lease (provided the Premises are Ready for Occupancy as of such date); provided, however, under no circumstances shall the Lease Commencement Date occur prior to January1, 2018. 3.3 Lease Expiration Date: The last day of the one hundred and thirtieth(130th ) full calendar month following the Lease Commencement Date. 4.Base Rent (Article3): 4.1 Amount Due: Months Approximate Monthly Base Rent Rate per Rentable Square Foot Monthly Installment of Base Rent *1 – 12 **$99,911.00 13 – 24 25 – 36 37 – 48 49 – 60 61 – 72 73 – 84 85 – 96 97 – 108 109 – 120 121 – 130 *Including any partial month occurring at the beginning of the Lease Term. **Notwithstanding the foregoing, provided Tenant is not in Default under this Lease, Landlord hereby agrees to abate Tenant's obligation to pay Base Rent during the second(2nd ) through the eleventh(11th ) full calendar months, inclusive, of the initial Lease Term (such total amount of abated Base Rent, i.e., $999,110.00 in the aggregate, being hereinafter referred to as the " Abated Amount "). During such abatement period, Tenant will still be responsible for the payment of all other monetary obligations under this Lease. Tenant acknowledges that any Default by Tenant under this Lease will cause Landlord to incur costs not contemplated hereunder, the exact amount of such costs being extremely difficult and impracticable to ascertain, therefore, should Tenant at any time during the Lease Term be in Default, then the total unamortized sum of such Abated Amount (amortized on a straight line basis over the last 120 full calendar months of the initial Lease Term) so conditionally excused shall become immediately due and payable by Tenant to Landlord and any remaining Abated Amount shall no longer be available to Tenant as a rent credit from the date of such Default. Tenant acknowledges and agrees that nothing in this paragraph is intended to limit any other remedies available to Landlord at law or in equity under applicable law (including, without limitation, the remedies under Civil Code Section1951.2 and/or 1951.4 and any successor statutes or similar laws), in the event Tenant Defaults under this Lease. 4.2 Rent Payment Address: Pacific Center Owner, LLC c/o Brookhollow Management Company 151 Kalmus Drive, SuiteF-1 Costa Mesa, CA 92626 Attention: Property Manager So long as Landlord provides Tenant with its bank account information, payments shall be made by wire or ACH to the extent practical. Payment shall be made exactly as set forth above (including the entity name). 5. Tenant's Share (Article4): 30.5% (based on 62,444 rentable square feet in the Premises and 205,004 rentable square feet in the Building). Current Estimated Direct Expenses (Article4): $0.42 per rentable square foot (i.e., estimated as of the date hereof). 6. Permitted Use (Article5): Warehousing, storing, shipping, receiving, researching, grading, authenticating, selling, auctioning and displaying coins, currency, trading cards, sports equipment, tickets, stamps, documents, instruments and other valuable items and collectibles, and general office uses ancillary thereto, all consistent with a first-class office building in the Central Orange County/Santa Ana, Tustin, Orange submarket, and to the extent permitted by Laws and the Development CC&R's existing as of the date of this Lease. -2- 7. Security Deposit (Article21): $126,137.00 (i.e., approximately $2.02 per rentable square foot located within the Premises), subject to reduction in accordance with the terms of Article21 below. 8. Parking Passes (Article28): Four and 64/100 (4.64) unreserved parking passes for every 1,000 rentable square feet of the Premises, which equals two hundred ninety(290) unreserved parking passes based upon the Premises containing 62,444 rentable square feet of space. All such parking passes shall be utilized subject to applicable Laws and pursuant to the terms of Article28 of this Lease. 9. Address of Tenant (Section29.18): Collectors Universe, Inc. 1921 E. Alton Ave., Suite 200 Santa Ana, CA 92705 Attention: Joe Wallace, CEO With Copy To: Keith A. Attlesey Attlesey Storm, LLP 2552 Walnut Ave., Suite 100 Tustin, CA 92780 (Prior to Lease Commencement Date) and Collectors Universe, Inc. 1610 East St. Andrew Place Suite150 Santa Ana, CA 92705 Attention: Joe Wallace, CFO With Copy To: Keith A. Attlesey Attlesey Storm, LLP 2552 Walnut Ave., Suite 100 Tustin, CA 92780 (After Lease Commencement Date) 10. Address of Landlord (Section29.18): and Pacific Center Owner, LLC c/o Brookhollow Management Company 151 Kalmus Drive, SuiteF-1 Costa Mesa, CA 92626 Attention: Property Manager Allen Matkins Leck Gamble Mallory & Natsis LLP 1900 Main Street, 5th Floor
